DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 March 2022 has been entered. 
Status of the Claims
Claims1, 10, 12-15, 18, and 20 have been amended, claims 2, 3, 5, 9, and 16 have been canceled, and claims 21-25 have been added; as a result claims 1, 4, 6-8, 10-15, and 17-25 are pending in the present application, with claims 1, 15, and 20 being independent. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 September 2021 and 12 November 2021 have been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-8, 10-15, and 17-25, along with accompanying amendments received on the same date, have been considered and are persuasive. The prior art rejections as applied to the claims have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the ‘Previously Presented’ claims as set forth in the most recent office action, mailed on 16 December 2021.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Publication 2002/0152205 to Hodam et al. teaches a Method of Operating an Automatic Sector Information System. Hodam further teaches that search finds more than a preset maximum number of suppliers, first for each supplier the direct physical point-to-point distance between locations is determined. Using this direct distance a preselection is then performed so that the distance measurements are determined in a slightly more complex manner only for suppliers within a certain radius about the user's location or only for a certain number of suppliers with the smallest direct distance to the user, see for instance, paragraph 24.
US PG Publication 2014/0258032 to Psota et al. teaches Transaction Facilitating Marketplace Platform. Psota further teaches that the user interface 2722 may facilitate a search based on a geographic radius such that a plurality of entities 2708 may be searched based upon the related address of a given entity (e.g., a buyer or a supplier) or area around a given address (e.g., area around Michigan). In an example, a buyer may like to conduct a search for suppliers available near a supplier which is in the San Francisco area in the United States. The result of this search may include all the suppliers in the given area within a predefined distance (e.g., 5 Kms) from the searched supplier who may supply a specific product that may also be supplied by the searched supplier. The search region/distance factor may be based on various aspects, such as driving distance, jurisdiction, county, state, and it may also be submitted by the user as a parameter of the search. The search results may also be ranked (e.g. based on a supplier rating), see paragraph 295.
US PG Publication 2015/0294390 to Fan et al. teaches Interactive Comparison Shopping. Fan further that a shopping list, created on or by a shopping assistant application, stores information identifying or regarding items that a user may intend to purchase, see for instance paragraphs 16 and 19. The transaction coordinator may determine with which of suppliers 114 to communicate based, e.g., on a predetermined maximum distance from client device 102 that was preset by the user of client device 102 and that was transmitted to server 110 along with, e.g., the location information. For example, besides creating shopping list 106, the user may preset the predetermined maximum distance as “5 miles” that indicates the user only intends to purchase the items from suppliers within 5 miles of the user's location, i.e., any determined location of client device 102. Transaction coordinator 112 hosted on server 110 may then only submit shopping list 106 to the suppliers within 5 miles of the user, e.g., suppliers 114. Alternatively, the user may preset a geographic area, and suppliers within the area may be located by server 110. For example, the user may input a postal zip code, e.g., 22314, or city name, e.g., Alexandria, Va. The suppliers in Alexandria, Va. may then be located for further communication, see paragraph 32. Supplier locator 302 may refer to a component or module that may be configured to locate suppliers 114 based on, at least, a current location of client device 102, within a preset distance from client device 104, see paragraphs 50 and 58.
US PG Publication 2017/0109675 to Hosny et al. teaches Systems and Methods for Identifying and Monitoring a Supply Network Using a Payment Processing Network. Hosny further teaches data useful in determining potential connections, and not necessarily related to the existing connection, is also determined and stored in association with the supply network. Examples of such data include, but are not limited to, distance between merchants buying goods of the same type or suppliers supplying goods of the same type of goods (e.g., determined based on their respective locations and SKU descriptors associated with the corresponding payment transactions), indicators of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.